Citation Nr: 0205574	
Decision Date: 05/30/02    Archive Date: 06/11/02

DOCKET NO.  99-01 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than July 15, 1997, 
for the grant of service connection for schizoaffective 
disorder.


REPRESENTATION

Appellant represented by:	Virginia Y. Middleton, 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from March 1985 to 
November 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1998 rating decision by the 
No. Little Rock, Arkansas, regional office (RO) of the 
Department of Veterans' Affairs (VA) which granted 
entitlement to service connection for a schizoaffective 
disorder, effective July 15, 1997.  

This case was previously before the Board in February 2001.  
At that time, the Board determined that an effective date 
earlier than July 15, 1997, for the award of service 
connection for schizoaffective disorder was not warranted, 
and the appeal was denied.  The appellant appealed to the 
United States Court of Appeals for Veterans Claims (Court).

In May 2001, the Secretary and the veteran's private attorney 
filed a Joint Motion for Remand and to Stay Proceedings, 
asking the Court to vacate the February 2001 Board decision 
and remand the case for additional development pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (currently codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West Supp. 
2001)), which was signed into law by the President on 
November 9, 2000. The Court in a June 2001 Order granted the 
motion.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The May 1995 decision by the RO, which denied service 
connection for a psychiatric disorder, was not appealed.

3.  The veteran's reopened claim for service connection for a 
psychiatric disorder was received by the RO on July 15, 1997.

4.  In September 1998 the RO granted service connection for 
schizoaffective disorder and correctly assigned an effective 
of July 15, 1997, the date of receipt of the veteran's claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 15, 1997 
for the grant of service connection for schizoaffective 
disorder have not been met.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date. 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims. 

The RO has not had the opportunity to review the veteran's 
claim in conjunction with the VCAA.  In this regard when the 
veteran filed his application in July 1997 he completed 
release of information forms concerning treatment by two 
private psychiatrists.  The RO requested and obtained these 
records.  The RO in August 1997 in two letters informed the 
veteran of the evidence and requirements necessary to 
establish his claim for service connection.  The veteran was 
notified in the statement of the case of the requirements 
necessary to establish his current claim for an earlier 
effective date.  The veteran was afforded a hearing that was 
held at the RO in August 1998 and also testified at a 
videoconference hearing before the undersigned member of the 
Board in September 2001.  The veteran was also afforded a 
September 1997 VA psychiatric examination.  The veteran has 
not identified any pertinent sources of evidence, which are 
not already on file.  The veteran testified that he was not 
treated by the VA prior to the December 1994 hospitalization.  
This hospitalization report is of record.  The Board is 
satisfied that all available, pertinent evidence relative to 
the current claim is of record.  Thus, the Board concludes 
that the VA has satisfied the notification requirements and 
fulfilled the duty to assist the veteran as set forth in the 
VCAA.  Accordingly, the Board finds that the veteran is not 
prejudiced by this decision.  Bernard v. Brown, 4 Vet.App. 
384 (1993).

I. Factual Background

Received in December 1994 was the veteran's original 
application service connection for a psychiatric disability, 
VA Form 21-526.  On the VA Form 21-526 the veteran failed to 
respond to the question as to whether he had previously filed 
a claim for VA benefits.  He indicated treatment at the 
Arkansas State Hospital in September 1991 and at a VA medical 
facility in November 1994.  

In December 1994 the RO requested that the veteran provide 
copies of treatment records from the Arkansas State Hospital 
in regard to the 1991 period of hospitalized.  The letter 
stated the following:

This evidence should be submitted as soon 
as possible, preferably within 60 days.  If 
it is not received in VA within one year 
from the date of this letter, benefits to 
which entitlement is established may not be 
paid for any period prior to the date of 
its receipt.

No response was received from the veteran.  In January 1995 a 
VA medical facility informed the RO that the veteran had 
failed to report for a scheduled VA psychiatric examination.  
Received in January 1995 was copy of a VA discharge summary 
regarding a November 1994 hospitalization for bipolar 
disorder, manic phase, with a Global Assessment of 
Functioning (GAF) score of 45.  The veteran's clinical 
history indicated that three years prior the veteran had been 
hospitalized for a bipolar disorder at Arkansas State 
Hospital.  The summary contains no reference regarding the 
veteran's competency.  

In May 1995, the RO denied entitlement to service connection 
for a bipolar disorder and depression.  In May 1995 the 
veteran was notified of that decision and of his appellate 
rights.  The notification, which included a copy of the 
rating decision, was mailed to the veteran's current address 
of record.  The veteran did not appeal this decision.  

Received in March and October 1996 were documents relative to 
a claim for benefits from the Social SecurityAdministration 
(SSA).  

Received on July 15, 1997 was the veteran's Application for 
Compensation or Pension, VA Form 21-526.  The disabilities 
listed included a bipolar disorder, cyclic with psychosis, 
schizophrenia, and psychotic depression.  He indicated that 
he had previously filed a claim for VA hospitalization or 
medical care.  In conjunction with his claim he submitted 
release of information forms which indicate private 
psychiatric treatment from 1991 to the present.  

Among the development conducted by the RO in conjunction with 
the claim was a September 1997 VA psychiatric examination.  
During this examination the veteran indicated that he was not 
currently receiving psychiatric treatment.  The examiner 
diagnosed schizoaffective disorder, and concluded that the 
veteran had a global assessment functioning score of 42.  

Non-VA medical records, which were received in August 1997 
and August 1998, include a report from the Arkansas State 
Hospital in regard to the veteran's September 1991 
hospitalization.  The report notes the veteran was brought to 
the hospital following the issuance of an order for 
evaluation from probate court.  The order was in response to 
his arrest for running naked down a highway.  The report also 
notes that this was the veteran's first psychiatric 
treatment, although his family had reported episodes of 
depression in his past.  The discharge diagnosis was bipolar 
disorder, manic.  

A copy of the September 1991, probate court Order for 
Evaluation reveals the veteran was to be transported to 
Arkansas State Hospital, and then involuntarily admitted.  
Records from the Western Arkansas Counseling and Guidance 
Center include reports prepared in conjunction with the 
veteran's September 1991 incarceration prior to his 
hospitalization at Arkansas State Hospital, and a March 1992 
report.  The March 1992 report indicates that the treating 
psychiatrist believed the veteran suffered a reactive 
depression related to his difficulty obtaining employment, 
and attempted to have the veteran explore his rehabilitation 
potential with a case manager.  Private medical records dated 
in 1996 and 1997 shows the diagnosis as schizophrenia, 
paranoid, with psychotic depression in 1996.  The 1997 
document shows a diagnosis as schizophrenia, schizoaffective 
mood type with a notation that the veteran had at least an 
eight-year history of mental illness.

The veteran testified at a hearing before a hearing officer 
in August 1998 that while in the Navy he had behavioral 
problems and was seen by a psychiatrist.  The psychiatrist 
concluded that the veteran had no psychiatric disability.  He 
received an honorable discharge from active duty and then was 
unsuccessful in his attempts to obtain and thereafter 
continue to be employed.  He then began hearing voices and 
having visual hallucinations, was depressed, had problems 
sleeping, and avoided seeing family and friends.  

In September 1991 he saw a doctor from Western Arkansas 
Guidance Center.  The veteran was then committed 
involuntarily to Arkansas State Hospital, where he was 
hospitalized for an extended period.  The veteran stated that 
he did not know what was going on when his claim was denied 
in 1995.  He said he would get a letter and it would say he 
needed to locate people in his command, and he would just 
burn it because it would bring back memories with which he 
did not want to deal.  He added that there were times when he 
lost contact with reality.  

The veteran's spouse testified that she noticed an abrupt 
change in the veteran, and sought assistance from a Navy 
chaplain, who told her the veteran had to seek help for 
himself.  The veteran's wife said that the counseling 
sessions did not help him.  She and the veteran tried to get 
psychiatric help for the veteran but were unable to do so 
until she pushed to have him committed in September 1991.

The veteran's spouse testified that she filed a claim for 
service connection in 1991 when the veteran went to Arkansas 
State Hospital.  She stated that she had no idea what 
happened to that paperwork.  She did recall receiving a paper 
saying the veteran was too young to warrant disability.  
Regarding the claim denied in 1995, the veteran's spouse 
testified that she never received anything to appeal.  She 
indicated that she later found out the veteran was throwing 
stuff away.  He would get the mail before she would, and if 
the mail brought back any bad memories, it would go in the 
trash where she would never see it.

Received in August 1998 was a copy of a decision from the 
Social Security Administration granting the veteran's claim 
for disability benefits.  The decision identified the 
disabling condition as schizoaffective disorder with manic 
and depressive mood swings and that the veteran was disabled 
since September 1991.  

In a rating decision dated in September 1998, the RO granted 
entitlement to service connection was for schizoaffective 
disorder.  The disability was rated 100 percent disabling, 
effective from July 15, 1997, which was the date of receipt 
of the veteran's claim to reopen.

A video teleconference hearing held before the undersigned 
member of the Board in September 2000.  The veteran testified 
that shortly after he left active duty he began losing 
contact with reality, hearing voices, and his disorder was so 
severe that in September 1991 he was committed to a state 
hospital by a probate judge.  He reported that his wife had 
told him that someone came to Arkansas State Hospital from 
the VA hospital and told him that he was possibly entitled to 
VA benefits.  The veteran stated that when he was 
hospitalized he went to a VA representative and attempted to 
file a claim in 1991.  The veteran said that he recalls 
receiving no paperwork, notices, claims or decisions on the 
1991 claim.

The veteran further testified that he signed a claim form in 
1994, but does not recall receiving a decision on that claim 
in 1995.  He explained that at that time he was withdrawn 
from reality, society, and had been hospitalized at the VA in 
1994, and then again in 1995 or 1996.  He stated he was using 
psychotropic medications, and continued to have psychiatric 
symptoms.  He stated that he was not competent to take care 
of the affairs of his life in 1994, 1995 or 1996, and that at 
that time he did not have a representative to handle such 
matters.  

The veteran's spouse testified that she noticed a change in 
the veteran shortly before he left service.  He would not eat 
or sleep, and started hearing voices and seeing things.  He 
was unable to complete a sentence or a project around the 
house.  He also preached quite a bit.  She had him committed 
to Arkansas State Hospital by a probate court within one year 
of separation from active duty, and then again in 1994 he had 
to be hospitalized at a VA facility.  

With regard to a claim filed in 1991, the veteran's spouse 
testified that when the veteran was in Arkansas State 
Hospital she talked to one of the nurses, who referred her to 
someone who the veteran's spouse believed was a VA 
representative stationed at the hospital.  When the veteran's 
spouse tried to discuss the veteran's case with the VA 
representative, he told her he could not do so because she 
did not have power of attorney from her husband.  The 
representative told her that he would visit the veteran in 
regard to the paperwork.  She also testified that VA 
representative never went to see the veteran and as a result 
the paperwork was never filed.

She also testified that in 1991, after the veteran was 
released from the hospital, she and the veteran went to the 
Mena, Arkansas, area.  The veteran then filed and signed the 
paperwork for a claim.  She stated that she filled out the 
paperwork, the veteran signed it and they turned it over to 
the person they understood to be a VA representative.  She 
did not know what happened to the paperwork.  She also stated 
that she did not receive any kind of a decision on that 1991 
claim.  In regard to the claim filed in 1994, the veteran's 
spouse said she had never received any kind of a denial or 
response for that claim.  She added that their address in 
1995 was the same as their current address.

Received in September 2000 were medical and court documents 
dated in September 1991 concerning the veteran's commitment 
to the Arkansas State Hospital.

II. ANALYSIS

The veteran seeks an effective date earlier than July 15, 
1997, asserting that he filed a claim in 1991.  He also 
indicates that he did not receive the notice of denial and 
appellate rights mailed to his home address in May 1995.  His 
alternate theory of entitlement is that if he received it he 
was so incapacitated by his psychiatric disability that he 
was unable to pursue an appeal of that denial.  His 
representative asserted that informal claims were filed and 
there was considerable evidence of the presence of disability 
of record within one year before July 1997 and consideration 
of 38 C.F.R. §§ 3.157 and 3.155 was requested (2001).  The 
veteran and his spouse also indicate that a claim was 
submitted in 1991.

In general, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400 (2001).  The 
effective date for a reopened claim shall be fixed in 
accordance with facts found but shall not be earlier than the 
date of receipt of application therefore.  38 U.S.C.A. § 
5110(a); 38 C.F.R. §§ 3.400.

An informal claim is any communication or action indicating 
an intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris.  38 C.F.R. § 3.155 (2001).  

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  Acceptance of a report of examination 
or treatment as a claim for increase or to reopen is subject 
to the requirements of Sec. 3.114 with respect to action on 
Department of Veterans Affairs initiative or at the request 
of the claimant and the payment of retroactive benefits from 
the date of the report or for a period of 1 year prior to the 
date of receipt of the report.

(b) Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  In addition, receipt of one of the 
following will be accepted as an informal claim in the case 
of a retired member of a uniformed service whose formal claim 
for pension or compensation has been disallowed because of 
receipt of retirement pay.  The evidence listed will also be 
accepted as an informal claim for pension previously denied 
for the reason the disability was not permanently and totally 
disabling.  

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized; but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted. The provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.  38 C.F.R. 
§ 3.157.  Initially, the Board notes that as set forth above 
38 C.F.R. § 3.157 is not applicable in the veteran's case.  
38 C.F.R. § 3.157(b).

The veteran claims that he never received the May 1995 
letter, which included the veteran's copy of the December 
1994 rating decision, which denied his claim.  There is no 
indication in the file, however, that the letter was returned 
to the RO by the United States Postal Service as 
undeliverable.  The address appearing on the May 1995 letter, 
which is presumed to be the same address as the letter the RO 
mailed, is the address provided by the veteran on his 
December 1994 claim.

There is no evidence of record that the veteran furnished a 
different address at any time after that claim was filed.  
Furthermore, there is no indication that anyone inquired on 
the veteran's behalf as to the status of the December 1994 
claim.  As the United States Court of Appeals for Veterans 
Claims held in Woods v. Gober, 14 Vet. App. 214 (2000) absent 
evidence that a claimant notified VA of a change of address 
and absent evidence that any notice sent to the claimant at 
his last known address was returned as deliverable, VA is 
entitled to rely on the address provided.  The appellant's 
assertions that he did not receive the notice are 
insufficient to rebut the presumption of regularity.  
Schoolman v. West, 12 Vet. App. 307, 310 (1999).  Therefore, 
the Board finds that the veteran's testimony that he did not 
receive notice of the 1995 rating decision that denied his 
claim is not the clear and convincing evidence required to 
rebut the presumption of regularity.  

The veteran states his subsequently service-connected 
psychiatric disability rendered him unable to understand or 
respond to the VA's correspondence in 1994 and 1995.  The 
veteran stated that he feels that he should not be held 
accountable for not acting upon that correspondence.  
However, the medical evidence on file at that time does not 
indicate that the veteran was incompetent.  The Board finds 
that the veteran was duly notified of the May 1995 denial and 
informed of his appellate rights.  He did not appeal that 
decision.  Thus, the May 1995 rating decision denying service 
connection for a psychiatric disability is final.  38 
U.S.C.A. § 7105 (West 1991).

It has been asserted that the evidence shows the presence of 
informal claims.  Relative to this issue, the VA received in 
1996 documents regarding the veteran's claim for SSA 
benefits.  These documents do not reflect intent on the part 
of the veteran to apply for compensation benefits for his 
psychiatric illness.  In support of the July 1997 reopened 
claim, the veteran submitted private medical records showing 
treatment for a psychosis beginning in September 1991, within 
a year following his discharge from active duty.  However, 
even assuming those documents were informal claim, any 
effective date would be the date of receipt by the RO.  These 
documents were received in August 1997 and in 1998, 
subsequent to the current effective date.  The veteran his 
spouse have indicated that they completed the necessary 
paperwork and filed a claim in 1991.  The claim was given to 
person she understood to be a VA representative.  
Unfortunately, any such documents were not received by the 
RO.  Regardless, a claim for service connection for a 
psychiatric disorder was received in December 1994 and as 
previously indicated was denied by the RO in May 1995.

The law regarding effective dates is clearly set forth.  The 
effective date for a reopened claim shall be fixed in 
accordance with facts found but shall not be earlier than the 
date of receipt of application therefore.  38 U.S.C.A. § 
5110(a); 38 C.F.R. §§ 3.400(q) (r).

In September 1998 the RO granted service connection for 
schizoaffective disorder, effective from July 15, 1997, the 
date of receipt of the veteran's claim.  The Board concurs 
with this determination.  The Board finds that the 
preponderance of the evidence is against the veteran's claim.


ORDER

An effective date earlier than July 15, 1997, for the award 
of service connection for schizoaffective disorder is not 
warranted, and the appeal is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

